Locher, J.,
dissenting. The majority correctly states that the issue in this case is whether the Clyde City Council properly termed Ordinance No. 1981-68 as an emergency measure. The resolution of that issue hinges upon analysis of the following sentence: “No legislation involving the levying of a tax, granting, renewing or extending a franchise or regulating the rate to be charged for public utility service shall be passed as an emergency measure.” (Emphasis added.) Section 4-6 of the Clyde Charter.
In order to understand that provision, it is essential to read its language in context. That is, this section of the charter excludes three legislative areas from the “emergency measure” category: taxation, franchising utility services to private entities and utility regulation. Each of these necessarily involves governmental supervision of private sector activities. The city cannot tax itself. Likewise, the city cannot establish a franchisor-franchisee relationship with itself. Most importantly for this case, a city cannot regulate its own activities. Rather, the term “regulating” connotes a relationship in which one entity has a superior position over another.
On its face, therefore, Section 4-6 of the charter prohibits emergency measures which would affect private interests only.
The majority’s interpretation of this provision is, therefore, strained. This results from reading the words “public utility” out of context.
For example, the majority cites Britt v. Columbus (1974), 38 Ohio St. 2d 1 [67 O.O.2d 1] (paragraph two of the syllabus), as supportive of its position. Yet, the majority fails to quote paragraph two of the syllabus in its entirety: “A sewerage system owned and operated by a municipality for the benefit of its inhabitants is embraced within the term ‘public utility’ in Sections U and 6 of Article XVIII of the Ohio Constitution.” (Emphasis added.) What the majority fails to mention is that Article XVIII of the Ohio Constitution deals exclusively with municipal corporations and their powers — including home rule.
Section 4 of Article XVIII empowers municipalities to own and operate utilities. Section 6 of Article XVIII establishes criteria for the sale of the “surplus product” of a municipal utility. In that context, therefore, the Britt court’s construction of the term “public utility” is sensible.
Conversely, the Revised Code contains a definition of “public utility” which would serve appellants’ purpose: “ ‘Public utility’ means every one as defined in divisions (A)(1), (2), (4), (5), (6), (7), (8), (9), and (14) of section 4905.03 of the Revised Code, including all telephone companies, but excepting * * * such other public utilities as are owned or operated by any municipal corporation * * (Emphasis added.) R.C. 4911.01 (A). That provision is part of a chapter which establishes the consumers’ counsel. The con*348text, therefore, determines the meaning of “public utility” in each of these examples. Basic principles of construction require, therefore, that we consider the common meaning of the term “public utility” and its context in this case.
The court of appeals quoted in its opinion a definition of “public utility” which appeared in Black’s Law Dictionary (Rev. 4 Ed. 1968), as being supportive of its conclusion that the words “public utility” include municipal operations. Yet, the primary definition of “public utility,” which now appears in Black’s Law Dictionary (5 Ed. 1979), at 1108, states: “A privately owned and operated business whose services are so essential to the general public as to justify the grant of special franchises for the use of public property or of the right of eminent domain, in consideration of which the owners must serve all persons who apply, without discrimination. It is always a virtual monopoly.” (Emphasis added.)
Therefore, the majority’s result and analysis fail for two reasons. First, as demonstrated above, the language in question pertains solely to private entities. A municipality cannot tax itself or franchise with itself or regulate itself. The context in which the language “regulating the rate to be charged for public utility service” appears clearly requires that we confine its application to legislation affecting private interests.
Second, the term “public utility” in common usage is limited to “privately owned and operated” providers. In the context of a sentence dealing with taxation, franchising and regulating, the only sensible meaning to give to the term “public utility” is that which is most commonly accepted and connoting private ownership and operation.
Accordingly, I would reverse the court of appeals.